Citation Nr: 0401167	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for residuals, status post 
repair of a ruptured right extensor pollicis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to February 
1995.  The veteran had a previous period of service between 
July 1991 and November 1991; however, that period of service 
is uncharacterized.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) regional 
office in Chicago, Illinois, which continued a 10 percent 
rating for residuals, status post repair of a ruptured right 
extensor pollicis.  This case was transferred to the VA 
regional office in Montgomery, Alabama (RO) during the 
pendency of the appeal.


FINDINGS OF FACT

1.  Prior to August 26, 2002, the veteran's residuals, status 
post repair of a rupture of the right extensor pollicis 
resulted in pain and limitation of motion of the right thumb 
but were not productive of either favorable or unfavorable 
ankylosis of the right thumb.  

3.  From August 26, 2002, the veteran's residuals, status 
post repair of a rupture of the right extensor pollicis, 
resulted in pain and limitation of motion of the right thumb 
but were not productive of either favorable or unfavorable 
ankylosis of the right thumb or limitation of motion of the 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2002, the criteria for entitlement to 
a rating in excess of 10 percent disabling for residuals, 
status post repair of a ruptured right extensor pollicis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §  4.71a, Diagnostic Code 5224 (2002). 

2.  From August 26, 2002, the criteria for entitlement to a 
rating in excess of 10 percent disabling for residuals, 
status post repair of a ruptured right extensor pollicis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2003); 67 
Fed. Reg. 144, 48784-48787 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and eliminated the former statutory requirement that 
claims be well grounded.   

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA evidence identified by the veteran.  In 
April 2002 and July 2002, the RO sent letters to the veteran 
explaining the VCAA and asking him to submit certain 
information in connection with his increased rating claim.  
In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
obtain.  The letters explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was asked to identify all VA and private health 
care providers who had records pertinent to his claim and to 
complete releases for each such provider.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  A disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2003).

Historically, in an October 1999 rating decision, service 
connection was granted for residuals, status post repair of a 
ruptured right extensor pollicis and a 10 percent rating was 
assigned effective June 1999.  Service connection was based 
on the veteran's service medical records, which showed the 
veteran underwent surgery during service to repair a rupture 
of his right extensor pollicis longus tendon.  In addition, 
service connection was based on VA outpatient treatment 
records and an August 1999 VA examination, which showed no 
evidence of instability, incoordination, weakness, or 
fatigability of the right thumb.

The veteran filed a claim for an increased rating in March 
2002.  In a June 2002 rating decision, the 10 percent 
disabling rating was continued.  The veteran disagreed with 
the 10 percent rating and initiated this appeal.  

The veteran contends that he is entitled to a higher rating 
for residuals, status post repair of a ruptured right 
extensor pollicis.  The Board notes that there are no 
specific diagnostic criteria for rating a ruptured right 
extensor pollicis.  Therefore, the veteran's disability has 
been rated by analogy under the diagnostic criteria for 
ankylosis and limitation of motion of individual digits.  See 
38 C.F.R. § 4.20 (2003).

During the pendency of this claim, the rating criteria for 
ankylosis and limitation of motion of digits of the hand was 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
144, 48784-48787 (2002).  The veteran's right thumb was re-
evaluated under the new criteria in the December 2002 
statement of the case and thus, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Prior to August 26, 2002, the veteran's right extensor 
pollicis was assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2002).  A 10 percent rating 
was assigned for favorable ankylosis of the right thumb.  A 
20 percent rating was assigned for unfavorable ankylosis of 
the right thumb.  Id.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 26, 2002, the veteran's residuals, status post 
repair of a ruptured right extensor pollicis symptomatology 
do not warrant a rating in excess of 10 percent.  

In this regard, upon VA examination in May 2002, the veteran 
reported constant pain involving his right thumb.  He 
indicated that pain increased with bending of his right thumb 
or attempting to grip or grab objects of his right hand.  On 
physical examination, the veteran had moderate tenderness to 
deep palpation over the dorsum of his right thumb extending 
from the mid portion to the base of his right thumb.  Motor 
strength and hand grasp was 5/5 bilaterally.  

Range of motion of the metacarpophalangeal joints was 
evidenced by flexion to 90 degrees full, without limitation, 
bilaterally, and hyperextension of 30 degrees full, without 
limitation, bilaterally.  Range of motion of the proximal 
interphalangeal joints showed flexion of 120 degrees full, 
without limitation, bilaterally, and extension to 0 degrees 
full, without limitation, bilaterally.  Range of motion of 
the distal interphalangeal (DIP) joints showed flexion to 80 
degrees full, without limitation, bilaterally, except for the 
right thumb that had only 40 degrees of flexion associated 
with pain.  Extension of 0 degrees full, without limitation, 
bilaterally, involving his DIP joints was reported.  The 
diagnosis was residual pain, increased with flexion of the 
DIP joint of his right thumb.

A discharge summary of the veteran's VA hospitalization 
between March 2002 and May 2002 was devoid of any complaints 
regarding the veteran's right thumb.  VA outpatient treatment 
records dated between April 2002 and May 2002 showed the 
veteran complained of pain in the base of his right thumb in 
May 2002.  There was no swelling or tenderness noted, with 
full range of motion shown.  VA outpatient treatment records 
dated between June 2002 and August 2002, noted decreased 
range of motion in the veteran's right thumb.

In light of the veteran's credible complaints of pain 
experienced in his right thumb, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  As set out previously, a 10 percent 
rating prior to August 26, 2002, is warranted under 
Diagnostic Code 5224, evidence of favorable ankylosis of the 
right thumb must be shown.  The medical evidence clearly 
indicates that the veteran's right thumb was not productive 
of ankylosis, either favorable or unfavorable.  However, as 
there was evidence of pain and some limitation of motion in 
the DIP joint of the right thumb due to pain, the Board finds 
that such pain was already contemplated in the 10 percent 
evaluation.  Therefore, prior to August 26, 2002, an 
increased rating was not warranted.

From August 26, 2002, a 10 percent rating is assigned for 
favorable ankylosis of the right thumb and a 20 percent 
rating is assigned for unfavorable ankylosis of the right 
thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2003).  A 
note following Diagnostic Code 5224 indicates consideration 
of whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Additional criteria are 
provided for limitation of motion of the thumb in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.  Under Diagnostic Code 5228, a 
10 percent rating is assigned for limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that from 
August 26, 2002, a rating in excess of 10 percent disabling 
for residuals, status post repair of a ruptured right 
extensor pollicis, is not warranted.  In this regard, upon VA 
examination in November 2002, while flexion and grasping were 
weak due to pain, the veteran was able to make a complete 
fist and good coordination was shown.  The examiner noted 
there was impaired function of the right hand secondary to 
the injury of the thumb.  Though the veteran avoided using 
his right thumb, there was no objective evidence of 
ankylosis. 

As noted above, an additional evaluation may be assigned 
under Diagnostic Code 5224 for resulting limitation of motion 
of other digits or interference with overall function of the 
hand.  While the November 2002 VA examination indicates the 
veteran had impaired function of the right hand as a result 
of the in-service injury, there is still no evidence of 
ankylosis of the right thumb to warrant a 10 percent rating 
under Diagnostic Code 5224.  In light of the veteran's 
credible complaints of pain experienced in his right thumb, 
the Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  However, the Board finds that such pain was 
already contemplated in the currently assigned 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.    

The Board also considered a higher rating under Diagnostic 
Code 5228; however, there is no evidence of limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  

In reaching these determinations, the clinical manifestations 
of the veteran's residuals, status post repair of a ruptured 
right extensor pollicis, and their effects on the veteran's 
earning capacity and ordinary activity have been considered.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2003).  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.  

Finally, the evidence does not reflect that the veteran's 
residuals, status post repair of a ruptured right extensor 
pollicis, have caused marked interference with employment 
such that application of the regular schedular standards is 
rendered impracticable.  The VA Schedule for Rating 
Disabilities is premised on the average impairment in earning 
capacity.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to August 26, 2002, entitlement to a rating in excess 
of 10 percent disabling for residuals, status post repair of 
a ruptured right extensor pollicis, is denied.  From August 
26, 2002, entitlement to a rating in excess of 10 percent 
disabling for residuals, status post repair of a ruptured 
right extensor pollicis, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



